The opinion of the court was delivered by
Redfield, J.
There is doubtless some conflict in the decisions of the different states, as to the precise extent of the authority of a foreign administrator. I infer that the release- by the principal administrator of dioses in action due abroad is good every where, according to the decisions of some of the states. 4 Mason 16-33. 7 John. Ch. R. 35. 2 Kent’s Com. 432 and note. It would seem from this note of the chancellor, and from Prof. Greenleaf s cases overruled — that both those distinguished jurists consider the case of *296Stevens v. Gaylord, 11 Mass. 256, as sustaining the same principle,— that is, that the release of a foreign administrator is good every where; — for this case, with some others, is, by these gentlemen, cited as opposed to the case of Vaughn v. Barrett, 5 Vt. 333. But I do not understand the cases as conflicting with each other. They both, in effect, decide that the debt is to be controlled by the administrator of the place of the residence of the debtor. And that is the settled law of this state, at the present time. It may be, and probably is, otherwise in Massachusetts. I only say the case cited does not justify any such conclusion.
But the present case does not involve any inquiry, necessarily, into that principle. The granting of administration to the plaintiff gave him title to all personal property in possession of the deceased in this state, at the time of his decease. This bond was so in his possession. As a mere contract on paper, it was the same as any other chattel. This suit is for the conversion of the thing in possession, and not of the thing in action, — for that is incapable of conversion. The defendant, then, by the conversion in New York was guilty of a conversion every where, where property could be shown to the thing converted. This could only be done in Vermont, for there the property was at the time of the decease, and it could not be transferred by any act, either of a stranger, or of the administrator in this state, to any foreign administration. When one deceases in this state, or dies leaving property in this state, the personal property in possession vests in his administrator, whenever appointed, by relation, from the time of the decease, and so of choses in action, when the debtor resides here. This written contract is property in possession, and belongs to the administrator appointed here; but the debt, being due in another state, belongs to the foreign administrator. This action could only have been properly sustained here, this being an action for the paper and not for the debt.
Judgment affirmed.